Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
3.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al, Pub. No. US 2019/0196999 A1 (corresponding to CN 105718404 A (applicants’ admission Prior Art)) in view of Phillips (US Pat. No. 3,725,793). 
except the “preliminary delay processing on the original square wave sequence signal by the at least one preliminary delay unit according to the preliminary delay parameter to acquire an intermediate square wave sequence signal, perform a secondary delay processing on the intermediate square wave sequence signal by the at least one secondary delay unit according to the secondary delay parameter to acquire a target square wave sequence signal”.  They are:
Claim 1. A sequence signal generator (Fig. 1), comprising: 
a communication module (USB control module 1), 
waveform output module (Waveform playing management module), 
a waveform data storage module (Storage module 6), and 
a time delay module (delay chain module 4), wherein 
the time delay module comprises at least one preliminary delay unit and at least one secondary delay unit, and a delay time of the preliminary delay unit is greater than a delay time of the secondary delay unit, and the delay time of the preliminary delay unit and the delay time of the secondary delay unit are both less than a system clock cycle; 
the communication module is configured to receive an instruction sent by a host computer and transmit the instruction to the waveform output module; 
the waveform output module is configured to, in a case of determining the instruction as a waveform output instruction, read waveform data from the waveform data storage module in response to the instruction, wherein the wave data comprises original square wave sequence data and target square wave sequence data; generate an original square wave sequence signal based on the original square wave sequence data; and transmit the original square wave sequence signal and the target square wave sequence data to the time delay module, wherein the target square wave sequence data comprises a preliminary delay parameter and a secondary delay parameter; and 
the time delay module is configured to perform a 
It is noted that Qin et al do not disclose the combined “preliminary delay processing” “secondary delay processing” for providing a target square wave sequence signal.  However, the feature is old and well known in the art.  For example, the delay circuit comprises a plurality of flip-flops could provide a “combine delay” feature as claimed.  See Phillips (Fig. 3).  Fig. 3 shows (1) “original square wave sequence data” C3 and other delayed square wave sequence data C4-C6, and (2) “original square wave sequence data” 0T2 and other delayed square wave sequence data 1T3-2T4.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Phillips “delay” feature in Qin et al, thereby making the claimed invention, because the proposed device is a sequence signal generator capable of providing target square wave sequence signal via a plurality of delay elements as claimed.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182